OPINION — AG —  IT IS THE DUTY OF THE ELECTION BOARD OF OSAGE COUNTY TO " CREATE, ALTER, DIVIDE AND DISCONTINUE " ELECTION PRECINCTS OF THE COUNTY IF IT IS NECESSARY TO DO SO IN ORDER THAT EACH PRECINCT SHALL CONTAIN A EQUAL NUMBER OF VOTERS AS PRACTICABLE AND NOT MORE THAN 200 VOTERS TO A PRECINCT, AND THAT IT IS MANDATORY DUTY OF SAID BOARD TO DIVIDE ELECTION PRECINCTS WHEREIN 250 VOTES OR MORE WERE CAST AT THE LAST ELECTION SO THAT THE NEW PRECINCTS SO FORMED SHALL EACH CONTAIN NOT MORE THAN 200 VOTERS. CITE: 26 O.S.H. 25 (CREATING ELECTIONS PRECINCTS DIVIDING) (FRED HANSEN)